Title: From Thomas Jefferson to Jean Baptiste de Gouvion, 15 August 1789
From: Jefferson, Thomas
To: Gouvion (Govion), Col. Jean Baptiste



Sir
Paris Aug. 15. 1789.

I have the pleasure to inform you that money is now deposited in the hands of Messrs. Grand & co. for paying the arrears of interest due to the foreign officers who served in the American army. I will beg the favor of you to notify thereof as many of them as you may find convenient, and if you can furnish the addresses of any others to Messrs. Grand & co. they will undertake to give notice to them. The delays which have attended the completion of this object have been greater than I expected. This has not proceeded from any inattention of Congress or any of their servants to the justice due to those officers. This has been sufficiently felt. But it is not till the present moment that their efforts to furnish such a sum of money have been succesful. The whole amount of arrears to the beginning of the present year is about ten thousand Louis d’ors. I have the honor to be with sentiments of the most perfect esteem and attachment Sir Your most obedient & most humble servt.,

Th: Jefferson

